DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 19 has been deleted. Claims 21 and 22 have been added. Claims 1-18, 20-22 are pending. 
Applicant's arguments filed 10-10-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group II, claims 16, 17, in the reply filed on 1-8-22. Groups III and IV, claims 18-20, were recombined with Group II. 
Claims 1-15 remain withdrawn. 
Claims 16-18, 20-22 are under consideration. 
Claim objections
Claim 16 can be written more clearly as ---A genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and wherein the mouse is capable of exhibiting accelerated myelination upon being fed a cuprizone diet or being subjected to experimental autoimmune encephalomyelitis (EAE) as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter not fed a cuprizone diet or subjected to EAE---. 
Claim 17 can be written more clearly as ---An isolated oligodendrocyte precursor whose genome comprises an inactivated LRP1 gene, wherein the isolated oligodendrocyte precursor is obtained from the mouse of claim 16---. 
Claim 18 can be written more clearly as ---A method of isolating an oligodendrocyte precursor, the method comprising: isolating an oligodendrocyte precursor whose genome comprises an inactivated LRP1 gene from the mouse of claim 16---.  
Claim 20 can be written more clearly as ---A method of screening a candidate compound capable of decreasing accelerated myelination, the method comprising: 
administering a candidate compound to a genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and the mouse is fed a cuprizone diet or subjected to experimental autoimmune encephalomyelitis (EAE), 
assessing whether the compound decreases myelination in the mouse as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter fed a cuprizone diet or subjected to EAE not given the candidate compound, wherein a candidate compound that decreases myelination indicates it is capable of decreasing accelerated myelination---. 

Claim Rejections - 35 USC § 112
Written description
Claims 16-18, 20 remain and claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) The specification lacks written description for any transgenic mouse as required by claim 16 other than a LRP1fl/fl Oligo1-Cre mouse with an oligodendrocyte-specific inactivation of an endogenous LRP1 gene, wherein oligodendrocytes and oligodendrocyte precursors in the mouse do not express LRP1. Claim 16 is drawn to a transgenic mouse with a genome comprising an inactivated LRP1 gene and oligodendrocyte precursor cells (OPCs) “wherein the LRP1 is deleted”. The claim is limited to a mouse in which every cell has the inactivated LRP1 gene because the genome comprises the inactivation. Herz (Cell, Vol. 71, pg 411-421) inserted a neo gene into a mouse LRP1 gene via homologous recombination; the mice died prenatally around day 13.5 indicating LRP1 is essential for embryogenesis (abstract; see also van der Zee (Genomics, 1994, Vol. 23, pg 256-259; paragraph bridging col. 1-2 on pg 256-257). The specification is limited to a LRP1fl/fl Oligo1-Cre mouse with an oligodendrocyte-specific inactivation of an endogenous LRP1 gene; oligodendrocytes and oligodendrocyte precursors in the mouse do not express LRP1 (Example 2, pg 63). The specification does not teach how to use a mouse that dies in utero. The specification does not correlate the oligodendrocyte-specific inactivation of LRP1 to global inactivation as required in claim 16. Accordingly, the concept lacks enablement. 
B) The specification lacks written description for a mouse with tissue-specific inactivation of LRP1 having any phenotype as broadly encompassed by claim 16 other than LRP1fl/fl Oligo-Cre mice that have accelerated myelination when given a cuprizone diet. The claim encompasses a mouse with an oligodendrocyte-specific inactivation of LRP1 having any phenotype. However, the phenotype of mice with a tissue-specific inactivation of LRP1 was unpredictable: 
Hu (Arterioscler Thromb Vasc Biol., 2006, Vol. 26, pg 2710-2715) crossed LRP1fl/fl mice with mice expressing Cre under the control of a lysozyme M promoter specific for macrophages. The LRP1 gene was inactivated specifically in macrophages. The mice had increased collagen content in T-cells (abstract). 
Santo (Blood, 2004, Vol. 103, pg 3777-3782) crossed LRP1fl/fl mice with mice expressing Cre under the control of a lysozyme M promoter mainly expressed in the liver. The LRP1 gene was inactivated mainly in the liver. The mice had decreased plasma cholesterol and triglycerides (pg 3778, col. 2, “Induction of LRP deficiency; abstract). 
Boucher (Science, 2003, Vol. 300, pg 329-332) crossed LRP1fl/fl mice with mice expressing Cre under the control of a SM22 promoter specific for smooth muscle tissue. The LRP1 gene was inactivated specifically in smooth muscle tissue. PDGFR was overexpressed causing abnormal signaling resulting in disruption of the elastic layer (pg 329, col. 2; abstract). 
Li (Circulation, Nov. 25, 2014, Vol. 130, No. Suppl. 2, pg 15833) crossed LRP1fl/fl mice with mice expressing Cre under the control of a Tie2 promoter specific for endothelial tissue. The LRP1 gene was inactivated specifically in endothelial tissue. The mice had accelerated angiogenesis (abstract). 
Xu (Alzheimer’s Res. & Therapy, 2012, Vol. 4, No. 12, pg 1-14) crossed LRP1fl/fl mice with mice expressing Cre under the control of a NFAP promoter specific for hippocampal neurons (pg 2, col. 2, Animals). The LRP1 gene was inactivated specifically in hippocampal neurons. Expression of LRP1 by neurons in proximity to senile amyloid plaques does not appear to play a major role in modulating the formation of these proximal deposits or in the appearance of the associated neuritic pathology (abstract).
Lambert (Blood, 2014, 124, 21: 4150) crossed LRP1fl/fl mice with mice expressing Cre under the control of a PF4 promoter specific for megakaryocytes. The LRP1 gene was inactivated specifically in megakaryocytes. The mice were not responsive to ODSH and concluded LRP1 modified their PF4 uptake and paracrine effects (abstract). 
Orita (J. Neurosci., 2013, Vol. 33, No. 13, pg 5590-5602) crossed LRP1fl/fl mice with mice expressing Cre under the control of a P0 promoter specific for Schwann cells (pg 5591, col. 1, 1st para). The LRP1 gene was inactivated specifically in Schwann cells. The mice had impaired Schwann cell response to peripheral nerve injury (abstract). 
Pocivavsek (J. Neuroimmunol., 2009, Vol. 214, No. 1-2, pg 25-32) crossed LRP1fl/fl mice with mice expressing Cre under the control of an apoE promoter specific for microglia. The LRP1 gene was inactivated specifically in microglia. LRP1 impaired apoE effect on microglial inflammation (abstract). 
The phenotype of mice with an oligodendrocyte-specific inactivation of LRP1 was unpredictable: 
Lin (eLife, 2017, e30498, pg 1-30) crossed LRP1flox/flox mice with CAG-Cre mice for global inducible ablation or PDGFRA-Cre mice for oligodendrocyte-specific ablation. In oligodendrocyte progenitors (OPCs), LRP1 is required for cholesterol homeostasis and differentiation into mature oligodendrocytes. OPCs have a strong increase in peroxisomal biogenesis factor 2 and fewer peroxisomes. Treatment with OPCs with cholesterol or activation of peroxisome proliferator-activated receptor-γ with pioglitazone alone is not sufficient to promote differentiation; however, cholesterol and pioglitazone together enhance OPC differentiation into mature oligodendrocytes (abstract). 
Schafer (Cells, 2019, Vol. 8, No. 12, pg 1-23) crossed LRP1flox/flox mice with NG2-Cre mice for oligodendrocyte-specific ablation. Comparable distribution of oligodendroglia within the corpus callosum of the KO mouse occurred as compared to wild-type mice indicating a compensation of the LRP1 deficit. Differences were observed in KO OPCs as compared to wild-type OPCs, but the differences were not statistically significant. The mice were exposed to EAE (abstract).
Auderset (Frontiers in Cell and Develop. Biol., 2020, Vol. 8, Article 564351, pg 1-24) crossed LRP1flox/flox mice with PDGFRα-Cre mice for oligodendrocyte-specific ablation. In oligodendrocyte progenitors (OPCs) and subjected the mice to a cuprizone diet . 
Each Cre-specific inactivation of LRP1 caused different phenotypes; therefore, the phenotype of tissue-specific inactivation of LRP1 in mice was unpredictable. Specifically, Lin, Schafer and Auderset show the phenotype of oligodendrocyte-specific inactivation of LRP1 caused different phenotypes depending on which promoter was used to drive expression of Cre. 
The specification is limited to LRP1fl/fl Oligo1-Cre mice with oligodendrocyte-specific LRP1 inactivation (Example 2, pg 63). The mice had normal myelin formation and did not have myelination defects (Examples 3 and 4) but did have accelerated myelination in mice given a cuprizone diet (Example 5) or subjected to EAE (Example 13, pg 68). The specification does not correlate accelerated myelination in mice given a cuprizone diet to any other phenotype as broadly encompassed by claim 16. Accordingly, the specification lacks written description for a mouse with oligodendrocyte-specific inactivation of LRP1 having any phenotype as broadly encompassed by claim 16 other than LRP1fl/fl Oligo-Cre mice that have accelerated myelination when given a cuprizone diet or subjected to EAE. 
C) Claim 17 is drawn to an “LRP1-deleted oligodendrocyte precursor cell (OPC) culture obtained from the transgenic mouse of claim 16. The specification lacks written description for any such OPC other than an oligodendrocyte precursor cell whose genome comprises an inactivated LRP1 gene, wherein the isolated oligodendrocyte precursor is obtained from the mouse of claim 16 for reasons set forth above. The method of claim 18 must also be limited to isolating OPCs with an inactivated LRP1 gene for reasons set forth above. 
D) The specification lacks written description for how to use the mouse for screening compounds that treat multiple sclerosis as required in claim 20 as broadly claimed. The specification is limited to LRP1fl/fl Oligo1-Cre mice with oligodendrocyte-specific LRP1 inactivation (Example 2, pg 63). The mice had normal myelin formation and did not have myelination defects (Examples 3 and 4) but did have accelerated myelination in mice given a cuprizone diet (Example 5) or subjected to EAE (Example 13). The specification does not teach how access a compound that affect accelerated myelination in mice without a comparison to a mouse on a cuprizone diet or subjected to EAE not given the compound. The specification does not correlate mice with accelerated myelination to any other symptom of MS. The specification does not correlate selecting any compound for treating MS other than those that decrease the accelerated demyelination observed in LRP1fl/fl Oligo1-Cre mice. Accordingly, the specification lacks written description for the method of claim 20 other than screening a candidate compound capable of decreasing accelerated myelination, the method comprising: 
administering a candidate compound to a genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and the mouse is fed a cuprizone diet or subjected to experimental autoimmune encephalomyelitis (EAE), 
assessing whether the compound decreases myelination in the mouse as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter fed a cuprizone diet or subjected to EAE not given the candidate compound, wherein a candidate compound that decreases myelination indicates it is capable of decreasing accelerated myelination. 

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
---A genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and wherein the mouse is capable of exhibiting accelerated myelination upon being fed a cuprizone diet or being subjected to experimental autoimmune encephalomyelitis (EAE) as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter not fed a cuprizone diet or subjected to EAE---. 
---An isolated oligodendrocyte precursor whose genome comprises an inactivated LRP1 gene, wherein the isolated oligodendrocyte precursor is obtained from the mouse of claim 16---. 
---A method of isolating an oligodendrocyte precursor, the method comprising: isolating an oligodendrocyte precursor whose genome comprises an inactivated LRP1 gene from the mouse of claim 16---.  
---A method of screening a candidate compound capable of decreasing accelerated myelination, the method comprising: 
administering a candidate compound to a genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and the mouse is fed a cuprizone diet or subjected to experimental autoimmune encephalomyelitis (EAE), 
assessing whether the compound decreases myelination in the mouse as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter fed a cuprizone diet or subjected to EAE not given the candidate compound, wherein a candidate compound that decreases myelination indicates it is capable of decreasing accelerated myelination---. 
does not reasonably provide enablement for any of the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
A) The specification does not enable any transgenic mouse as required by claim 16 other than a LRP1fl/fl Oligo1-Cre mouse with an oligodendrocyte-specific inactivation of an endogenous LRP1 gene, wherein oligodendrocytes and oligodendrocyte precursors in the mouse do not express LRP1. Claim 16 is drawn to a transgenic mouse with a genome comprising an inactivated LRP1 gene and oligodendrocyte precursor cells (OPCs) “wherein the LRP1 is deleted”. The claim is limited to a mouse in which every cell has the inactivated LRP1 gene because the genome comprises the inactivation. Herz (Cell, Vol. 71, pg 411-421) inserted a neo gene into a mouse LRP1 gene via homologous recombination; the mice died prenatally around day 13.5 indicating LRP1 is essential for embryogenesis (abstract; see also van der Zee (Genomics, 1994, Vol. 23, pg 256-259; paragraph bridging col. 1-2 on pg 256-257). The specification is limited to a LRP1fl/fl Oligo1-Cre mouse with an oligodendrocyte-specific inactivation of an endogenous LRP1 gene; oligodendrocytes and oligodendrocyte precursors in the mouse do not express LRP1 (Example 2, pg 63). The specification does not teach how to use a mouse that dies in utero. The specification does not correlate the oligodendrocyte-specific inactivation of LRP1 to global inactivation as required in claim 16. Given the state of the art taken with the teachings in the specification, it would have required those of skill undue experimentation to determine how to make/use a mouse with a global disruption in an LRP1 gene as broadly encompassed by claim 16 other than a genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and wherein the mouse is capable of exhibiting accelerated myelination upon being fed a cuprizone diet or being subjected to experimental autoimmune encephalomyelitis (EAE) as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter not fed a cuprizone diet or subjected to EAE. 
B) The specification does not enable any mouse with tissue-specific inactivation of LRP1 having any phenotype as broadly encompassed by claim 16 other than LRP1fl/fl Oligo-Cre mice that have accelerated myelination when given a cuprizone diet. The claim encompasses a mouse with an oligodendrocyte-specific inactivation of LRP1 having any phenotype. However, the phenotype of mice with a tissue-specific inactivation of LRP1 was unpredictable as described by Hu, Santo, Boucher, Li, Xu, Lambert, Orita and Pocivavsek (cited above). The phenotype of mice with an oligodendrocyte-specific inactivation of LRP1 was unpredictable as shown by Lin, Schafer and Auderset (cited above). Each Cre-specific inactivation of LRP1 caused different phenotypes; therefore, the phenotype of tissue-specific inactivation of LRP1 in mice was unpredictable. Specifically, Lin, Schafer and Auderset show the phenotype of oligodendrocyte-specific inactivation of LRP1 caused different phenotypes depending on which promoter was used to drive expression of Cre. 
The specification is limited to LRP1fl/fl Oligo1-Cre mice with oligodendrocyte-specific LRP1 inactivation (Example 2, pg 63). The mice had normal myelin formation and did not have myelination defects (Examples 3 and 4) but did have accelerated myelination in mice given a cuprizone diet (Example 5) or subjected to EAE (Example 13, pg 68). The specification does not correlate accelerated myelination in mice given a cuprizone diet to any other phenotype as broadly encompassed by claim 16. Given the state of the art taken with the teachings in the specification, it would have required those of skill undue experimentation to determine how to make/use a mouse with a global disruption in an LRP1 gene as broadly encompassed by claim 16 other than LRP1fl/fl Oligo-Cre mice that have accelerated myelination when given a cuprizone diet or subjected to EAE. 
C) Claim 17 is drawn to an “LRP1-deleted oligodendrocyte precursor cell (OPC) culture obtained from the transgenic mouse of claim 16. The specification lacks written description for any such OPC other than an oligodendrocyte precursor cell whose genome comprises an inactivated LRP1 gene, wherein the isolated oligodendrocyte precursor is obtained from the mouse of claim 16 for reasons set forth above. The method of claim 18 must also be limited to isolating OPCs with an inactivated LRP1 gene for reasons set forth above. 
D) The specification does not enable using the mouse for screening compounds that treat multiple sclerosis as required in claim 20 as broadly claimed. The specification is limited to LRP1fl/fl Oligo1-Cre mice with oligodendrocyte-specific LRP1 inactivation (Example 2, pg 63). The mice had normal myelin formation and did not have myelination defects (Examples 3 and 4) but did have accelerated myelination in mice given a cuprizone diet (Example 5) or subjected to EAE (Example 13). The specification does not teach how access a compound that affect accelerated myelination in mice without a comparison to a mouse on a cuprizone diet or subjected to EAE not given the compound. The specification does not correlate mice with accelerated myelination to any other symptom of MS. The specification does not correlate selecting any compound for treating MS other than those that decrease the accelerated demyelination observed in LRP1fl/fl Oligo1-Cre mice. Given the state of the art taken with the teachings in the specification, it would have required those of skill undue experimentation to determine how to use a mouse for screening compounds that treat MS as broadly encompassed by claim 16 other than:
administering a candidate compound to a genetically modified mouse whose genome comprises an endogenous low density lipoprotein-related protein 1 (LRP1) gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter, wherein the LRP1 gene is specifically inactivated in oligodendrocytes and oligodendrocyte precursors, and the mouse is fed a cuprizone diet or subjected to experimental autoimmune encephalomyelitis (EAE), 
assessing whether the compound decreases myelination in the mouse as compared to a genetically modified mouse whose genome comprises an endogenous LRP1 gene comprising a pair of loxP sites and a nucleic acid sequence encoding Cre recombinase operably linked to an Oligo1 promoter fed a cuprizone diet or subjected to EAE not given the candidate compound, wherein a candidate compound that decreases myelination indicates it is capable of decreasing accelerated myelination. 

Claim 20 remains and claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  comparing the “remyelination or persistence of demyelination” to a control, and determining which compounds are capable of treating MS. Claims 21 and 22 have been included because it is unclear when the compound is administered in context of the diet or EAE, when the myelination is assayed in context of administering the compound and the diet or EAE. The capability of the mice and the control mice to obtain symptoms of MS upon being fed cuprizone or subjected to EAE is also missing. 

Claim Rejections - 35 USC § 102
The rejection of claims 16, 20 35 U.S.C. 1021a as being anticipated by Willnow (PNAS, 1995, Vol. 92, pg 4537-4541) has been withdrawn. Willnow taught a transgenic mouse whose genome comprises an inactivated RAP gene which caused decreased LRP1. Willnow did not teach a transgenic mouse whose genome comprises an inactivated low density lipoprotein related protein 1 (LPR1) gene as required in claim 16. 

Claim 16 is rejected under 35 U.S.C. 1021a as being anticipated by Herz (Cell, Vol. 71, pg 411-421) as supported by van der Zee (Genomics, 1994, Vol. 23, pg 256-259). 
Herz inserted a neo gene into a mouse LRP1 gene via homologous recombination in a mouse embryo, thereby creating a mouse whose genome comprises an inactivated LRP1 gene in all tissues including OPCs (Fig. 1; pg 418-419, “Experimental Procedure”). While the mice died prenatally around day 13.5 (pg 256, col. 2, line 4 of van der Zee), this is adequate amount of time for development of the ventricular zone required for neural stem cell development. Therefore, the mouse MUST inherently have OPCs whose genome comprise an inactivated LRP1 gene as required in the last two lines of claim 16. 

Claim Rejections - 35 USC § 103
The rejection of claims 16-18, 20 under 35 U.S.C. 103 as being unpatentable over Willnow (PNAS, 1995, Vol. 92, pg 4537-4541) in view of Selkirk (8704037) and Dutly (1990, “Purified oligodendrocyte precursor cells: interactions with neurons in culture, in Differentiation and Functions of Glial Cells”, Proceedings of a Satellite Meeting of the International Society for Neurochemistry held in Rome, Italy, Apr. 19-21, 1989 (G. Levi, ed.; Wiley-Liss), pp. 149-150), and Gaultier (Journal of Cell Science, 2009, Vol. 122, No. 8, pg 1155-1162) has been withdrawn. Willnow taught a transgenic mouse whose genome comprises an inactivated RAP gene which caused decreased LRP1. Willnow did not teach a transgenic mouse whose genome comprises an inactivated low density lipoprotein related protein 1 (LPR1) gene as required in claim 16. 

Claims 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Arterioscler Thromb Vasc Biol., 2006, Vol. 26, pg 2710-2715), Santo (Blood, 2004, Vol. 103, pg 3777-3782), Boucher (Science, 2003, Vol. 300, pg 329-332), Li (Circulation, Nov. 25, 2014, Vol. 130, No. Suppl. 2, pg 15833), Xu (Alzheimer’s Res. & Therapy, 2012, Vol. 4, No. 12, pg 1-14), Lambert (Blood, 2014, 124, 21: 4150), Orita (J. Neurosci., 2013, Vol. 33, No. 13, pg 5590-5602), Pocivavsek (J. Neuroimmunol., 2009, Vol. 214, No. 1-2, pg 25-32), Zhao (Neuron, 2010, Vol. 65, pg 612-626), Dugas (Neuron, 2010, Vol. 65, pg 597-611), Yang (Develop. Biol., 2013, Vol. 378, pg 94-106), Zou (J. Neurosci., 2014, Vol. 34, pg 15764-15778), and Hussain (J. Neurosci., 2017, Vol. 37, pg 397-412). 
Hu crossed LRP1fl/fl mice with mice expressing Cre under the control of a lysozyme M promoter specific for macrophages (abstract). The LRP1 gene was inactivated specifically in macrophages. 
Santo crossed LRP1fl/fl mice with mice expressing Cre under the control of a lysozyme M promoter mainly expressed in the liver (pg 329, col. 2). The LRP1 gene was inactivated mainly in the liver.
Boucher crossed LRP1fl/fl mice with mice expressing Cre under the control of a SM22 promoter specific for smooth muscle tissue (pg 3778, col. 2, “Induction of LRP deficiency”). The LRP1 gene was inactivated specifically in smooth muscle tissue.
Li crossed LRP1fl/fl mice with mice expressing Cre under the control of a Tie2 promoter specific for endothelial tissue (abstract). The LRP1 gene was inactivated specifically in endothelial tissue.
Xu crossed LRP1fl/fl mice with mice expressing Cre under the control of a NFAP promoter specific for hippocampal neurons (pg 2, col. 2, Animals). The LRP1 gene was inactivated specifically in hippocampal neurons.
Lambert crossed LRP1fl/fl mice with mice expressing Cre under the control of a PF4 promoter specific for megakaryocytes (abstract). The LRP1 gene was inactivated specifically in megakaryocytes.
Orita crossed LRP1fl/fl mice with mice expressing Cre under the control of a P0 promoter specific for Schwann cells (pg 5591, col. 1, 1st para). The LRP1 gene was inactivated specifically in Schwann cells.
Pocivavsek crossed LRP1fl/fl mice with mice expressing Cre under the control of an apoE promoter specific for microglia (abstract). The LRP1 gene was inactivated specifically in microglia.
Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek did not teach crossing the LRP1fl/fl mice with Olig1-Cre mice as described by applicants. 
However, Olig1-Cre mice were well-known in the art:
Zhao (Neuron, 2010, Vol. 65, pg 612-626) used Olig1-Cre mice to knockout a floxed miR-219 specifically in oligodendrocytes (abstract). 
Dugas (Neuron, 2010, Vol. 65, pg 597-611) used Olig1-Cre mice to knockout a floxed Dicer gene specifically in oligodendrocytes (pg 598, col. 1, Results). 
Yang (Develop. Biol., 2013, Vol. 378, pg 94-106) used Olig1-Cre mice to knockout a floxed CDK5 gene specifically in oligodendrocytes (abstract). 
Zou (J. Neurosci., 2014, Vol. 34, pg 15764-15778) used Olig1-Cre mice to knockout a floxed Rheb1 gene specifically in oligodendrocytes (abstract). 
Hussain (J. Neurosci., 2017, Vol. 37, pg 397-412) used Olig1-Cre mice to knockout a floxed ILK gene specifically in oligodendrocytes. The mice exhibited reduced proliferation/differentiation of OPCs and decreased oligodendrocytes and myelinated axons as well as downregulation of Cyclin D1/D3 and cdc2/cdc4 and upregulation of p27 Kip1 (abstract). 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to cross LRP1fl/fl mice with mice expressing Cre under the control of a tissue specific promoter as described by Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek using the Olig1-Cre mouse described by Zhao, Dugas, Yang, Zou, and Hussain. Those of ordinary skill in the art at the time of filing would have been motivated to replace the Cre-specific mouse of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek with the Olig1-Cre mouse described by Zhao, Dugas, Yang, Zou, and Hussain to obtain oligodendrocyte-specific inactivation of LRP1 without causing embryonic lethality. Those of ordinary skill in the art at the time of filing would have been motivated to use the mice to study the role of LRP1 in oligodendrocyte development. The desire to study the role of LRP1 in various specific tissues by crossing LRP1fl/fl mice with Cre-specific mice was well-within the skill and purview of the ordinary artisan as shown by Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek; therefore, those of skill would have had a reasonable expectation of successfully crossing LRP1fl/fl mice with Olig1-Cre mice such that oligodendrocyte-specific inactivation of LRP1 occurred. 
Claim 17 has been included because the mice obtained by the combined references have OPCs whose genome comprise an inactivated LRP1 for reasons set forth above and because Zhao, Dugas, Yang, Zou, and Hussain isolated OPCs from transgenic offspring to determine the effect of inactivating genes specifically in oligodendrocytes. 
Claim 18 has been included because the combined references teach providing mice with an oligodendrocyte-specific inactivation of LRP1 and OPCs whose genome comprise an inactivated LRP1 for reasons set forth above and because Zhao, Dugas, Yang, Zou, and Hussain culturing OPCs isolated from the mice to determine the effect of inactivating genes specifically in oligodendrocytes. 
Claim 20 has been included because Zhou administered an antibody to the mice and assessed myelination/demyelination (Fig. 1, pg 163). The antibody is a “candidate compound”, and assessing myelination includes assessing “remyelination or persistence of demyelination” when demyelination is detected as in Fig. 1. Zhou also discusses remyelination in the last sentence of the article. 
Thus, Applicants'  claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (Arterioscler Thromb Vasc Biol., 2006, Vol. 26, pg 2710-2715), Santo (Blood, 2004, Vol. 103, pg 3777-3782), Boucher (Science, 2003, Vol. 300, pg 329-332), Li (Circulation, Nov. 25, 2014, Vol. 130, No. Suppl. 2, pg 15833), Xu (Alzheimer’s Res. & Therapy, 2012, Vol. 4, No. 12, pg 1-14), Lambert (Blood, 2014, 124, 21: 4150), Orita (J. Neurosci., 2013, Vol. 33, No. 13, pg 5590-5602), Pocivavsek (J. Neuroimmunol., 2009, Vol. 214, No. 1-2, pg 25-32), Zhao (Neuron, 2010, Vol. 65, pg 612-626), Dugas (Neuron, 2010, Vol. 65, pg 597-611), Yang (Develop. Biol., 2013, Vol. 378, pg 94-106), Zou (J. Neurosci., 2014, Vol. 34, pg 15764-15778), and Hussain (J. Neurosci., 2017, Vol. 37, pg 397-412) as applied to claims 16-18, 20 further in view of Chun (Cell Death and Disease, 2015, e1748, pg 1-10) and Mierwa (Neurosci. Letters, 2013, Vol. 548, pg 280-285). 
The combined teachings of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek, Zhao, Dugas, Yang, Zou, and Hussain taught crossing LRP1fl/fl mice with mice expressing Cre under the control of an oligodendrocyte-specific promoter Oligo1 and administering a compound and determining the amount of myelination/demyelination for reasons cited above. 
The combined teachings of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek, Zhao, Dugas, Yang, Zou, and Hussain did not teach the mice had a cuprizone diet to model multiple sclerosis symptoms. 
However, Chun and Mierwa taught mice given a cuprizone diet to model multiple sclerosis symptoms. Chun conditionally knocked out p38α using PLP-Cre or NG2-Cre mice, fed them cuprizone diet to model MS, and screening for modulations in myelination (pg 9, col. 1, last full para; pg 9, col. 2, last para). Mierwa fed mice with inactivated FGF2 or FGFR1 genes a cuprizone diet to model MS and screened for modulations in myelination (pg 281, section 2.1 and 2.4).
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to administer a compound to LRP1fl/fl Oligo1-Cre mice and determine the amount of myelination/demyelination as described by the combined teachings of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek, Zhao, Dugas, Yang, Zou, and Hussain wherein the mice are given a cuprizone diet to model multiple sclerosis. Those of ordinary skill in the art at the time of filing would have been motivated to give the mice a cuprizone diet to model MS and investigate the role of LRP1 in oligodendrocyte differentiation and MS. 
Thus, Applicants'  claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (Arterioscler Thromb Vasc Biol., 2006, Vol. 26, pg 2710-2715), Santo (Blood, 2004, Vol. 103, pg 3777-3782), Boucher (Science, 2003, Vol. 300, pg 329-332), Li (Circulation, Nov. 25, 2014, Vol. 130, No. Suppl. 2, pg 15833), Xu (Alzheimer’s Res. & Therapy, 2012, Vol. 4, No. 12, pg 1-14), Lambert (Blood, 2014, 124, 21: 4150), Orita (J. Neurosci., 2013, Vol. 33, No. 13, pg 5590-5602), Pocivavsek (J. Neuroimmunol., 2009, Vol. 214, No. 1-2, pg 25-32), Zhao (Neuron, 2010, Vol. 65, pg 612-626), Dugas (Neuron, 2010, Vol. 65, pg 597-611), Yang (Develop. Biol., 2013, Vol. 378, pg 94-106), Zou (J. Neurosci., 2014, Vol. 34, pg 15764-15778), and Hussain (J. Neurosci., 2017, Vol. 37, pg 397-412) as applied to claims 16-18, 20 further in view of Guo (Neuroscience, 2012, Vol. 32, No.2, pg 639-645).
The combined teachings of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek, Zhao, Dugas, Yang, Zou, and Hussain taught crossing LRP1fl/fl mice with mice expressing Cre under the control of an oligodendrocyte-specific promoter Oligo1 and administering a compound and determining the amount of myelination/demyelination for reasons cited above. 
The combined teachings of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek, Zhao, Dugas, Yang, Zou, and Hussain did not teach the mice had a cuprizone diet to model multiple sclerosis symptoms. 
However, Guo taught inducing EAE in mice with inactivated NMDA genes to model MS and screened for modulations in myelination (abstract; Pg 641 throughout; Fig. 2; Discussion throughout). 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to administer a compound to LRP1fl/fl Oligo1-Cre mice and determine the amount of myelination/demyelination as described by the combined teachings of Hu, Santo, Boucher, Li, Xu, Lambert, Orita, and Pocivavsek, Zhao, Dugas, Yang, Zou, and Hussain wherein the mice are subjected to EAE to model multiple sclerosis. Those of ordinary skill in the art at the time of filing would have been motivated to subject the mice to EAE to model MS and investigate the role of LRP1 in oligodendrocyte differentiation and MS. 
Thus, Applicants'  claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632